 

Exhibit 10.1

September 9, 2019

James Walker

Via E-mail

 

Re:Separation Agreement

Dear James:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Sonim Technologies, Inc. (the “Company”) is offering to you to
aid in your employment transition.

1.Separation Date.  Your last day of work with the Company and your employment
termination date will be September 10, 2019 (the “Separation Date”).  On the
Separation Date, the Company will pay you all accrued salary, and all accrued
and unused vacation earned through the Separation Date, subject to standard
payroll deductions and withholdings.  You are entitled to these payments
regardless of whether or not you sign this Agreement.

2.Severance Benefits.  If you timely sign this Agreement, allow the releases set
forth herein to become effective, and remain in compliance with all obligations
contained in this Agreement, then, in full satisfaction of any obligation for
the Company to provide you with severance benefits as stated in the offer letter
between you and the Company dated August 18, 2018 (the “Offer Letter”), the
Company will provide you with the following severance benefits:

(a)Severance Pay.  The Company will pay you the equivalent of nine (9) months of
your base salary in effect as of the Separation Date, subject to standard
payroll deductions and withholdings (“Severance Pay”).  The Severance Pay will
be paid in the form of salary continuation over the nine (9) month period
following the Separation Date on the Company’s regular payroll reschedule, with
the first payment occurring on the first regularly scheduled payday no earlier
than one (1) week after the Effective Date (as defined herein).

(b)Health Care Continuation Coverage.  

(i)COBRA.  To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense.  Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.  

(ii)COBRA Premiums. If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (i) nine (9) months after the Separation Date; (ii)
the date you become eligible for group health

 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 2 of 9

 

insurance coverage through a new employer; or (iii) the date you cease to be
eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer's group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company in writing of such event.

(iii)Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period.  You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums.  On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first month following
the Separation from Service through such thirtieth (30th) day, with the balance
of the Special Cash Payments paid thereafter on the schedule described above.  

3.Stock Options; Restricted Stock Unit Award.  You were granted options to
purchase shares of the Company’s common stock, pursuant to the Company’s 2012
Equity Incentive Plan (the “Plan”).  Under the terms of the Plan and your stock
option grant, vesting will cease as of the Separation Date and your rights to
exercise any vested options shall be as set forth in the applicable stock option
grant notice, stock option agreement, and/or the Plan; provided, however, if you
timely sign this Agreement and allow the releases set forth herein to become
effective, the post-termination exercise period for your options shall be
extended to the close of business Pacific time (5:00 p.m.) on January 17,
2020.  Your options shall otherwise continue to be governed by the terms of the
applicable grant notices, stock option agreements and the Plan. Your restricted
stock unit award, also granted under the Plan, lapses in full as of the
Separation Date and is not subject to any acceleration of vesting under this
Agreement or otherwise.

4.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
vested right you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account).

5.Expense Reimbursements.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

6.Return of Company Property.  By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof)

 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 3 of 9

 

and other Company property in your possession or control.  You agree that you
will make a diligent search to locate any such documents, property and
information within the timeframe referenced above.  In addition, if you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within five (5) business days after the
Separation Date, you must provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part); and you agree to provide the Company access to your
system, as requested, to verify that the necessary copying and deletion is
done.  Your timely compliance with the provisions of this paragraph is a
precondition to your receipt of the severance benefits provided hereunder.

7.Proprietary Information Obligations.  Both during and after your employment
you acknowledge your continuing obligations under your Employee Confidential
Information and Invention Assignment Agreement, including your obligations not
to use or disclose any confidential or proprietary information of the
Company.  A copy of your Employee Confidential Information and Invention
Assignment Agreement is attached hereto as Exhibit A.

8.Nondisparagement.  You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation. In
addition, nothing in this provision or this Agreement is intended to prohibit or
restrain you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.

9.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.  In addition, you agree to voluntarily cooperate with
the Company if you have knowledge of facts relevant to any existing or future
litigation or arbitration initiated by or filed against the Company by making
yourself reasonably available without further compensation for interviews with
the Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.

10.No Admissions.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 4 of 9

 

11.Release of Claims.

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities,  and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).  

(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”), and that
the consideration given for the waiver and release in this Section is in
addition to anything of value to which you are already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (i) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have twenty-one (21) days to consider this Agreement (although
you may choose voluntarily to sign it earlier); (iv) you have seven (7) days
following the date you sign this Agreement to revoke the ADEA Waiver (by
providing written notice of your revocation to me); and (v) the ADEA Waiver will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”).  Nevertheless, your general release of claims, except for
the ADEA Waiver, is effective immediately, and not revocable.

(d)Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 5 of 9

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement.  You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.  You understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  While this Agreement does not limit your right to receive an award
for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.

12.Section 409A. It is intended that all of the benefits and payments under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
If not so exempt, this Agreement (and any definitions hereunder) will be
construed in a manner that complies with Code Section 409A and incorporates by
reference all required definitions and payment terms. For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder will at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then if delayed commencement of any
portion of such payments is required to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, the timing of the payments upon a Separation from Service will be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after the

 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 6 of 9

 

effective date of your Separation from Service, and (ii) the date of the your
death (such earlier date, the “Delayed Initial Payment Date”), the Company will
(A) pay to you a lump sum amount equal to the sum of the payments upon
Separation from Service that you would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payments had not been
delayed pursuant to this paragraph, and (B) commence paying the balance of the
payments in accordance with the applicable payment schedules set forth above. No
interest will be due on any amounts so deferred.

13.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.  

14.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and
to the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, in San Francisco, California, conducted by
JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can be found at
the following web address:
https://www.jamsadr.com/rules-employment-arbitration/).  By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.  The
Company acknowledges that you will have the right to be represented by legal
counsel at any arbitration proceeding.  In addition, all claims, disputes, or
causes of action under this paragraph, whether by you or the Company, must be
brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor joined or consolidated with the claims of any other person or entity.  The
arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding.  To the
extent that the preceding sentences regarding class claims or proceedings are
found to violate applicable law or are otherwise found unenforceable, any
claim(s) alleged or brought on behalf of a class shall proceed in a court of law
rather than by arbitration. This paragraph shall not apply to an action or claim
brought in court pursuant to the California Private Attorneys General Act of
2004, as amended.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award.  The arbitrator shall be authorized to award any or all
remedies that you or the Company would be entitled to seek in a court of
law.  The Company shall pay all JAMS’ arbitration fees in excess of the amount
of court fees that would be required of you if the dispute were decided in a
court of law.  Nothing in this Agreement is intended to prevent either you or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.  Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.

 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 7 of 9

 

15.Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
shall be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile and signatures transmitted by PDF
shall be equivalent to original signatures.

[Signature Page Follows]




 

--------------------------------------------------------------------------------

James Walker

September 9, 2019

Page 8 of 9

 

If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.  The Company’s offer contained
herein will automatically expire if we do not receive the fully signed Agreement
within this timeframe.

I wish you good luck in your future endeavors.

Sincerely,

Sonim Technologies, Inc.

By:/s/ Robert Plaschke

Robert Plaschke

Chief Executive Officer

 

Exhibit A – Employee Confidential Information and Invention Assignment Agreement

 

Accepted and Agreed:

/s/ James Walker

James Walker

 

September 9, 2019

Date

 

--------------------------------------------------------------------------------

 

Exhibit A

EMPLOYEE CONFIDENTIAL Information and Invention ASSIGNMENT Agreement

 

 

 

 

 